Citation Nr: 0911842	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  06-16 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to restoration of Dependency and Indemnity 
Compensation (DIC) benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel 



INTRODUCTION

The Veteran had active military service from August 1956 to 
July 1958.  He died in October 1958.  The appellant was 
married to the Veteran at the time of his death.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The record reflects that the appellant failed, without 
explanation, to report for her hearing before a Decision 
Review Officer scheduled for May 2006.  She has not requested 
another hearing.

This appeal has been advanced on the Board's docket by reason 
of the appellant's advanced age.  See 38 U.S.C.A. § 
7107(a)(2)(C) (West 2002); 38 C.F.R. 
§ 20.900(c) (2008). 


FINDINGS OF FACT

1.  A November 1958 rating decision granted the appellant 
entitlement to DIC benefits as the Veteran's surviving 
spouse.

2.  The appellant married Mr. F. in January 1963, resulting 
in the termination of her DIC benefits.

3.  The appellant was divorced from Mr. F. in March 1982; her 
DIC benefits were restored effective March 1982.

4.  The appellant married her current spouse in October 1989 
at the age of 57; her DIC benefits were terminated in 
February 1990.

5.  Following the termination of DIC benefits in February 
1990, a claim, formal or informal, from the appellant or any 
representative seeking restoration of DIC benefits was not 
filed until April 2005, and this is not in dispute.


CONCLUSION OF LAW

The appellant is not eligible for restoration of DIC 
benefits.  38 U.S.C.A. §§ 101(3), 103 (West 2002 & Supp. 
2008). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The record reflects that the Veteran died in October 1958.  
The appellant was married to the Veteran at the time of his 
death, and began receiving DIC benefits in November 1958.  
The appellant was born in March 1932

The appellant married Mr. F. in January 1963, resulting in 
the termination of her DIC benefits.  In March 1982 she was 
divorced from Mr. F., and her DIC benefits were restored at 
her request.  In October 1989, and at the age of 57, the 
appellant married her current spouse.  Based on the 
remarriage, her DIC benefits were terminated in February 
1990, effective October 1989.  The appellant is still married 
to the same spouse.

In April 2005 the appellant requested restoration of her DIC 
benefits in light of an amendment to Title 38 of the United 
States Code, which was effective January 1, 2004, providing 
that the remarriage after age 57 of the surviving spouse of a 
veteran shall not bar the furnishing of benefits specified in 
paragraph (5) to such person as the surviving spouse of the 
veteran.  38 U.S.C.A. § 103(d)(2)(B).  These benefits include 
the DIC previously received by the appellant.  Id. at 
(d)(5)(A).  See Veterans Benefits Act of 2003, Pub. L. No. 
108-183, 117 Stat. 2652, 2673 (2003)

Generally, a surviving spouse means a person of the opposite 
sex who was legally married to the veteran at the time of his 
death, and has not since remarried.  See 38 C.F.R. § 3.50(b).  
The remarriage, however, of the surviving spouse of a veteran 
shall not bar the furnishing of benefits to such person as 
the surviving spouse if the remarriage is void, or has been 
annulled by a court of competent jurisdiction, unless the 
annulment was secured through fraud.  38 U.S.C.A. § 
103(d)(1).  Additionally, remarriage shall not bar the 
furnishing of DIC benefits, among others, if the remarriage 
has been terminated by death or divorce, unless the divorce 
is secured through fraud.  38 U.S.C.A. § 103(d)(2).

As already mentioned, effective from January 1, 2004, the 
above law was amended to also provide that remarriage after 
age 57 of the surviving spouse of the veteran shall not bar 
the furnishing of DIC benefits, among others, to the 
surviving spouse.  See Veterans Benefits Act of 2003, Pub. L. 
No. 108- 183, 117 Stat. 2652, 2673 (2003).  In the case, 
however, of an individual who had attained age 57 before 
remarrying, but whose marriage occurred prior to December 
2003, to be eligible for restoration of such benefits that 
individual must have submitted an application to restore the 
benefits no later than December 16, 2004.  See Pub. L. No 
108-183, 117 Stat. 2653 (2003); 71 Fed. Reg. 29082 (2006) 
(codified at 38 C.F.R. § 3.55(a)(10) (2008)).

Here, the facts are not in dispute.  The appellant married 
her current spouse after having attained the age of 57, but 
more than a decade before the above amendment to the law was 
enacted.  In consequence, to be eligible for restoration of 
her DIC benefits she would have had to submit her application 
by December 16, 2004.  Unfortunately, she first made her 
claim for eligibility for restoration under the statute in 
April 2005.  Consequently, she does not meet the requirements 
for restoration.

The Board is cognizant of the appellant's argument that she 
was never timely notified of the change in law.  VA is not 
under an obligation, however, to contact potential applicants 
to notify them of the change in law or any associated time 
limits.  Although sympathetic to the appellant's situation, 
the Board may not grant a benefit that the appellant is not 
eligible to receive under statutory law.  See Davenport v. 
Principi, 16 Vet. App. 522 (2002); Harvey v. Brown, 6 Vet. 
App. 416 (1994).  In the instant appeal, there simply is no 
legal basis for restoration of DIC benefits, and the 
appellant's claim therefore must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).

As noted above, the facts in this case are not in dispute.  
The law controls the outcome, which means that notice and 
duty-to-assist provisions of the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 and Supp. 2008)) are 
inapplicable.  Mason v. Principi, 16 Vet. App. 129, 132 
(2002); VAOPGCPREC 5-2004.


ORDER

Entitlement to restoration of DIC benefits is denied.



____________________________________________
JAMES L. MARCH 
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


